EMPLOYMENT AGREEMENT This Agreement is made and effective as of October 1, 2009 ("Effective Date"), by and between Robert P. Lanza, an individual and a resident of the Commonwealth of Massachusetts (hereinafter referred to as the "Executive"), and Advanced Cell Technology, Inc., a Delaware corporation, and having a place of business at Worcester, MA (hereinafter referred to as the "Company") and its parent, Advanced Cell Technology Holdings, Inc., a Nevada Corporation. RECITALS A.Prior to the Effective Date of this Agreement, Executive has been employed as the Chief Scientific Officer ("CSO") of Company. B.Company desires to continue the employment of Executive as CSO of Company, and Executive desires to continue to be employed as CSO of Company, all on the terms and subject to the conditions provided for in this Agreement. NOW THEREFORE, in consideration of the foregoing, for the mutual covenants contained in this Agreement, and for other valuable consideration, the receipt and sufficiency of which is hereby acknowledged, Company and Executive hereby agree as follows: 1.Engagement. Company hereby agrees to continue the employment of Executive, and Executive hereby agrees to continue to be employed by Company, during the Term (as hereinafter defined), on the terms and subject to the conditions expressly provided for in this Agreement. 2.Duties. 2.1 During the Term of this Agreement, Executive shall serve as CSO of Company and shall perform the duties generally performed by chief scientific officers of similarly situated companies. As CSO, Executive will be in charge of all scientific matters and operations of Company, and will report to the Chief Executive Officer of Company. Executive shall perform his duties at such places and times as the Company may reasonably prescribe, it being understood that these duties are initially intended to be performed primarily in Massachusetts, but may require domestic and international travel during the Term. 2.2 Executive shall devote his professional time (adjustable to accommodate an appointment with Stem Cell & Regenerative Medicine International, which is a joint venture between Company and CHA Biotech Co.) and best efforts to the performance of his duties for the Company. 3. Term and Termination. 3.1 Term: The term of this Agreement and Executive's employment hereunder will be deemed to have commenced on the Effective Date of this Agreement (October 1, 2009) (the "Commencement Date") and will continue for two (2) years through October 1, 2011 (the "Employment Term") unless sooner terminated as set forth in Section 3.2 of this Agreement. Upon expiration of the Employment Term, the parties may by mutual agreement renew this Agit:m1d. At any time either during the Term of this Agreement, or upon expiration of the Employment Term, the parties may by mutual agreement renew or extend the Term this Agreement and the Employment Term; provided, however, that any such renewal must be in writing and signed by both Company and Executive. Upon expiration of the Employment Term, should Executive continue in the Company's employ and the parties do not execute a written renewal or new employment agreement, Executive shall be deemed to be an "at will" employee of Company at the same level of compensation and with the same insurance and fringe benefits as set forth herein. With the exception of Sections 6.1 and 7 below, no other terms of this Agreement shall be applicable subsequent to the Employment Term. 1 3.2 Termination: (a) This Agreement, the Employment Term and Executive's employment under this Agreement shall be terminated upon the earliest to occur of any of the following during the Term: (i)the death of the Executive; (ii)the Executive's mental or physical inability to perform his duties on account of disability or incapacity that continues for a period of six (6) or more consecutive months, as determined by a physician mutually agreed upon by Company and Executive. (iii)written notice to Executive that the Company (a) is terminating Executive's employment hereunder without cause, in which case executive will receive a severance payment of one year's Base salary; or (b) terminating the Executive's employment hereunder "for cause" (as hereinafter defined). (iv)the termination of Executive's employment by Executive because of a material change in the duties of Executive at the direction of the Company after written notice from Executive to the Company of the specific duties and material changes in Executive's duties to which he objects, the reasons for his objections, and his intent to terminate his employment because of such material changes, said written notice to be served on the Company by the Executive within 90 days of the Executive's knowledge of such alleged material changes, and the Company's failure to modify within thirty (30) days the duties of the Executive to conform to those duties currently in existence for the previous 90 days. The sale of the Company or any other change in control of the Company shall not, in and of itself, constitute a material change in duties of the Executive. The relocation by more than 50 miles of Executive will constitute constructive termination of executive's employment without cause. (v)the termination of Executive's employment by Executive atany time for any reason including, without limitation, resignation or retirement. (vi)the termination of Executive's employment by Executive at any time for a material breach of this Agreement by the Company after written notice of such material breach to the Company and the Company's failure to cure such breach within thirty (30) days. In that event, the company should pay the executive one year salary. If the Executive is terminated as a result of the company being sold, merged or acquired by another company, the company should pay the executive one year of salary. (vii) the termination of Executive's employment by the Company at any time "for cause," such termination to take effect immediately upon written notice from the Company to Executive. For the purposes of this provision, the term "for cause" shall be deemed to mean: (i) Executive being convicted of or pleading guilty (or no contest) to a felony, fraud or convicted of a violation of criminal or civil law relating to or impacting the Executive's performance of his duties as determined by the Board of Directors; (ii) the failure of Executive to properly perform Executive's job responsibilities, as determined reasonably and in good faith by the Board; "for cause" in this instance will mean that the executive did not make a reasonable and good faith effort to correct such failure within 30 days of notification; (iii) commission of any act of gross fraud or misconduct with respect to the Company.
